Citation Nr: 0932248	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), in which the benefits sought on 
appeal were denied. 

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans' Law Judge at the RO.  A copy of the 
hearing transcript has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
current hearing loss disability in either ear.    

2.  The preponderance of the evidence establishes that 
tinnitus was present in service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008). 

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In regard to the Veteran's tinnitus claim, since the full 
benefit is being granted in this case, there can be no 
prejudice regarding VA's duty to notify or assist the 
Veteran.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

As for the Veteran's claim for bilateral hearing loss, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the December 2006 RO decision in the matter, 
VA sent a letter to the Veteran in June 2006 that fully 
addressed all notice elements concerning his bilateral 
hearing loss claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claim, and apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA has also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with an examination in October 2007.  The Veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

A review of the Veteran's service treatment records shows no 
complaint, treatment or diagnosis of ear problems or hearing 
loss while he was in service.  The Veteran's November 1968 
report of examination prior to his discharge from service 
showed that on an audio evaluation the Veteran's hearing 
measured at 15/15, bilaterally, on spoken whisper voice 
measurement.  

The first post-service pertinent medical evidence of record 
are three private audiological evaluations dated October 
1997, May 1999 and April 2000.  

The audiometric findings in the October 1997 evaluation 
report showed the pure tone thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were as follows: 15, 15, 5, 25, and 35 
decibels in the right ear, and 10, 15, 10, 15 and 20 decibels 
in the left ear. 

The audiometric findings in the May 1999 evaluation report 
showed the pure tone thresholds at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz were as follows: 15, 15, 5, 20, and 40 
decibels in the right ear, and 10, 15, 15, 15 and 25 decibels 
in the left ear. 

The audiometric findings in the April 2000 evaluation report 
showed the pure tone thresholds at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz were as follows: 15, 20, 10, 25, and 40 
decibels in the right ear, and 15, 15, 10, 20 and 25 decibels 
in the left ear. 

VA received the veteran's claim for service connection for 
hearing loss and tinnitus in June 2006.  The RO denied the 
claims in December 2006.  In a notice of disagreement 
received in July 2007, the veteran discussed his inservice 
exposure to noise including from swift boat diesel engines.  
He stated the following:  "After my 4 years of service time 
I experienced ringing in my ears frequently." 

In October 2007, VA afforded the Veteran a VA audiological 
examination in conjunction with his claims.  In that 
examination report, the examiner noted that the Veteran 
reported a post-service employment as a worker in a 
warehouse.  The Veteran complained of bilateral hearing loss 
and tinnitus.  The Veteran reported that he felt that his 
hearing had gradually worsened over the years.  The Veteran 
also reported that he was not certain when his tinnitus 
began, but he felt that it began might have begun in service.  
The October 2007 examiner reported the pure tone thresholds 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz as follows: 5, 
15, 10, 30 and 35 decibels in the right ear, and 10, 15, 15, 
20 and 30 decibels in the left ear.  On speech recognition 
scoring utilizing the Maryland CNC word list, the right ear 
was 94 percent and the left ear was 100 percent. 

The October 2007 examiner diagnosed the Veteran with mild to 
moderate high frequency bilateral sensorineural hearing loss.  
The examiner opined that it was less likely than not that the 
Veteran's hearing loss was due to his military exposure.  In 
support of his conclusion, the examiner noted that the 
Veteran reported his hearing loss was gradual in nature and 
the findings of mild to moderate high frequency bilateral 
sensorineural hearing loss are more likely due to some other 
etiology than military noise exposure, such as civilian 
occupational noise.  The October 2007 examiner also opined it 
was less likely than not that the Veteran's tinnitus was 
related to service.  In support of this conclusion, the 
examiner noted that the record did not show that the Veteran 
complained of, or sought treatment for, tinnitus during 
service or at any time after discharge.  The examiner further 
noted that the Veteran was uncertain of the onset of his 
condition.   

During the June 2009 hearing, the Veteran testified that his 
Military Occupational Specialty (MOS) was that of a 
quartermaster and that he was stationed on a Swift Boat 
during service.  He further testified that while he was 
stationed on a Swift Boat he was exposed to noise from two 
V12 diesel engines, 81 millimeter mortars, single 50 caliber 
machine guns and twin 50 caliber machine guns.  The Veteran 
also testified that the onset of his tinnitus began during 
service and has continued thereafter. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for sensorineural 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims that his bilateral hearing loss and 
tinnitus are due to inservice noise exposure.  Specifically, 
the Veteran asserts that he was exposed to excessive noise 
while stationed on Swift Boat.  

Based on the Veteran's credible testimony that he was a 
quartermaster on Swift Boat, where he worked within close 
proximity to large diesel engines and gunfire, VA concedes 
that the Veteran has been exposed to inservice noise from 
ship engines.  The sole remaining questions are whether the 
Veteran has current hearing loss disability as defined by VA 
and tinnitus disability, and whether his disabilities are 
related to service. 

With regard to the claim for service connection for hearing 
loss, the record does not show that the Veteran has current 
hearing loss disability has defined by 38 C.F.R. § 3.385.  
The most recent audiometric findings reveal that the Veteran 
does not have any pure tone thresholds of 40 decibels or 
greater in any of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz, that the Veteran does not have at least 
three pure tone thresholds at 26 decibels or greater at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran 
does not have speech recognitions scores of less than 94 
percent in either ear.  See 38 C.F.R. § 3.385.  Since the 
Veteran does not have a hearing loss disability as defined by 
VA in either ear, service connection for bilateral hearing 
loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  

The Board notes that the May 1999 and April 2000 private 
audiological reports show hearing loss disability as defined 
by 38 C.F.R. § 3.385 in the right ear, but not in the left 
ear.  These examinations were performed more than nine years 
ago.  VA laws and regulations, however, provide that there 
must be a current disability in order to warrant an award of 
service connection.  See Hickson, 12 Vet. App. at 253 (1999).  
Here, the most recent audiological examination in October 
2007 revealed findings that did not show hearing loss in 
either ear that was so severe as to constitute a disability 
as defined by 38 C.F.R. § 3.385.  The claim for service 
connection for hearing loss must be denied.  38 C.F.R. §§ 
3.303 and 3.385.

In regard to the tinnitus claim, the record shows that the 
Veteran has a current diagnosis of tinnitus.  See VA 
examination dated October 2007.  As stated earlier, the 
remaining question is whether the Veteran's tinnitus is 
related to service.

The Veteran maintains that his tinnitus is a result of 
excessive noise exposure in service.  In his June 2007 notice 
of disagreement and his February 2008 substantive appeal, the 
Veteran has specifically indicated that his tinnitus began in 
service (he reports that he incurred tinnitus when he was 
exposed to excessive noise while he was stationed on a Swift 
boat).  The Veteran is competent to attest that he has 
tinnitus and to report when tinnitus began.  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has held that, where there is of record lay evidence of in-
service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with 
active service.  By its nature tinnitus is a ringing in the 
ears that can be detected by the Veteran and is not likely 
something that can be measured by a medical professional.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  

The Board acknowledges the October 2007 VA examiner's opinion 
that the Veteran's tinnitus was not at least as likely as not 
related to service.  The examiner based his opinion regarding 
the onset of the tinnitus on the lack of complaint or 
treatment for tinnitus in the medical records, and on the 
Veteran's response during the examination to the effect that 
he was uncertain when the tinnitus began, but he felt that it 
began might have begun in service.  During the June 2009 
hearing, however, the Veteran testified that his tinnitus 
began in service when he was exposed to excessive noise from 
diesel engines and gunfire.  

Given the nature of tinnitus, the Veteran is the only one who 
is competent to state as to when he began to perceive 
tinnitus.  The Veteran credibly testified that his tinnitus 
began in service and has continued thereafter.  Further, the 
Board has already conceded that the Veteran has been exposed 
to inservice noise.  Here, given the findings of established 
acoustic trauma in service and the Veteran's own competent 
lay testimony of chronic symptoms of tinnitus in service and 
thereafter, the Board concludes that the Veteran's 
description of his tinnitus is sufficient to outweigh the VA 
examiners' findings that tinnitus was not incurred during 
service.  Consequently, resolving any doubt in the Veteran's 
favor, the Board finds that the Veteran's tinnitus is likely 
related to service.  Hence, service connection for the 
disability is warranted.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


